PER CURIAM.
We affirm the trial court’s determination that appellant unreasonably refused to sub*142mit to a medical examination pursuant to section 627.736(7), Fla.Stat. (1989).1
ERVIN, JOANOS and WOLF, JJ., concur.

. It is unnecessary for us to address any of the arguments concerning the constitutionality of the statute as applied to a situation where the personal injury protection carrier requests a permanency rating in connection with a physical examination conducted pursuant to § 627.736(7), Fla. Stat., as these issues were not raised in the trial court.